12-01879-shl        Doc 305       Filed 03/04/20 Entered 03/04/20 15:57:19                Main Document
                                               Pg 1 of 29



William T. Reid, IV                                   Hearing Date:      April 2, 2020 at 10:30 a.m.
Joshua J. Bruckerhoff (pro hac vice)                  Response Deadline: March 26, 2020 at 4:00 p.m.
Gregory S. Schwegmann
REID COLLINS & TSAI LLP
810 Seventh Avenue, Suite 410
New York, NY 10019
Tel: 213.344.5200
wreid@rctlegal.com
jbruckerhoff@rctlegal.com
gschwegmann@rctlegal.com



Attorneys for Plaintiff
Mark Holliday, the Liquidating
Trustee of the BosGen Liquidating Trust


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------------- x
In re:                                                         :   Chapter 11
                                                               :
BOSTON GENERATING, LLC, et al.,                                :   Case No. 10-14419 (SCC)
                                                               :
                                                               :
                                    Debtors.                   :   Jointly Administered
                                                               x

MARK HOLLIDAY, the Liquidating Trustee of                     :
the BosGen Liquidating Trust,                                 :    Adv. Pro. No. 12-01879 (SHL)
                                                              :
                                     Plaintiff,               :
                                                              :
                          -versus-                            :
                                                              :
K ROAD POWER MANAGEMENT, et al.,                              :
                                                              :
                                                              :
                                     Defendants.              :
-------------------------------------------------------------- x

                       MOTION FOR ORDER APPROVING
          STIPULATION OF SETTLEMENT PURSUANT TO F.R. BANK. P. 9019



108773.0209101 NYC 436337v1
12-01879-shl        Doc 305       Filed 03/04/20 Entered 03/04/20 15:57:19         Main Document
                                               Pg 2 of 29



         Plaintiff, Mark Holliday, the Liquidating Trustee of the BosGen Liquidating Trust (the

“Trustee”), by his undersigned counsel, submits this Motion (the “9019 Motion”) for entry of an

order (the “Proposed Order”), in substantially the form annexed hereto as Exhibit B, pursuant to

Rule 9019(a) of the Federal Rules of Bankruptcy Procedure approving the Stipulation of

Settlement, dated as of February 23, 2020, among the Trustee and the Aurora Parties (defined

below) a copy of which is attached to this 9019 Motion as Exhibit A the Proposed Order as

Exhibit 1 (the “Stipulation of Settlement”).           In support of the 9019 Motion, the Trustee

respectfully represents:

                              Jurisdiction, Venue and Predicates for Relief

         1.       The Court has jurisdiction over the 9019 Motion under 28 U.S.C. § 1334 and the

Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.). This

matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

         2.       The statutory predicate for the relief requested herein is Bankruptcy Rule 9019(a).

                                            Relief Requested

         4.       By this 9019 Motion, the Trustee and the Aurora Parties seeks entry of the

Proposed Order approving the Stipulation of Settlement. Descriptions of the Stipulation of

Settlement in this 9019 Motion, including all definitions used herein, are in all respects qualified

by the Stipulation of Settlement, annexed as Exhibit “A” hereto.

                                              Background


         5.       The above captioned adversary proceeding was commenced on August 17,

2012 [Docket No. 1]. The successor Liquidating Trustee (the “Trustee”) filed the Third

Amended Complaint on or about April 3, 2019 [Docket No. 272], (the “Complaint”).




                                                   2
108773.0209101 NYC 436337v1
12-01879-shl          Doc 305        Filed 03/04/20 Entered 03/04/20 15:57:19                    Main Document
                                                  Pg 3 of 29



           6.       Among the defendants in the Complaint are Satellite Fund II, L.P., Satellite

Overseas Fund, Ltd. and Satellite Asset Management, LP, Satellite Senior Income Fund, LLC,

Ex Orbit Group, Ltd., The Apogee Fund, Ltd., Satellite Fund IV, LP, Satellite Overseas Fund V,

Ltd., Satellite Overseas Fund VI, Ltd., Satellite Overseas Fund VII, Ltd., Satellite Overseas Fund

VIII, Ltd, Satellite Overseas Fund IX, Ltd., and Satellite Fund I, LP (collectively, the “Satellite

Defendants”).

           7.       The Aurora Parties (which are identified in footnote 1 below), specifically ALP,

AOF and AOF II are investors in one or more of the Satellite Defendants.1 While the Aurora

Parties are not currently named defendants in the Complaint, the Trustee believes they fall in

the class of yet to be named defendants because the Aurora Parties, as investors in one or more

Satellite Defendants, may be deemed subsequent transferees of Satellite Defendants. The Aurora

Parties have represented to the Trustee that their potential exposure or liability, if any, to or for

claims by the Trustee in the Complaint against the Aurora Parties for amounts attributable to

their investments in the Satellite Defendants aggregates approximately $3,000,000 (the

“Estimated Claim Amount”) exclusive of any pre and post judgment interest or similar amounts

relating thereto (the “Additional Amount”).

           8.       The Aurora Parties deny the allegations in the Complaint and do not admit to

liability, fault, or any wrongdoing with respect to the matters set forth in the Complaint. The

Trustee obviously disagrees with such denial by the Aurora Defendants. Similarly, the Trustee

does not concede the accuracy of the Aurora Parties' Estimated Claim Amount.

1
    Aurora Investment Management L.L.C. is a United States limited liability company (“AIM”), the general partner of
    ALP, and the investment manager of AOF and AOF II (each as defined below); Aurora Limited Partnership is a United
    States limited partnership (“ALP”); Aurora Offshore Fund Ltd. is a Cayman Islands Company (“AOF”); Aurora
    Offshore Fund Ltd. II is a Cayman Islands Company (“AOF II” and, together with ALP and AOF, collectively, the
    “Aurora Investors”, and the Aurora Investors together with AIM collectively, the “Aurora Parties” and each,
    individually, an “Aurora Party”)

                                                           3
108773.0209101 NYC 436337v1
12-01879-shl        Doc 305     Filed 03/04/20 Entered 03/04/20 15:57:19           Main Document
                                             Pg 4 of 29



         9.       The Aurora Parties have represented to the Trustee that (1) they have substantially

completed a wind-down of their operations and remain active because of claims that may be

asserted against them in connection with the Complaint and (2) given the lengthy duration of this

action, the Aurora Parties contend that they expect to deplete their remaining assets before this

action is finally resolved and non-appealable.

         10.      Based on all of the foregoing, the Aurora Parties and the Trustee (acting in

reliance of the Aurora Parties' representations) have determined and agreed settle claims pursuant

to the terms of the Stipulation of Settlement (the “Stipulation of Settlement”). Pursuant to the

Stipulation of Settlement, the Trustee will, in exchange for a cash payment from the Aurora

Parties of $600,000, release the Aurora Parties and Released Parties (as defined) from liability,

with prejudice, to the extent of the $3,000,000 Estimated Claim Amount, plus the Additional

Amount related thereto, upon the terms and conditions and to the extent set forth in the

Stipulation of Settlement. The Stipulation of Settlement provides that if it is later determined

that the Aurora Defendants’ liability is more than the Estimated Claim Amount (plus the

Additional Amount related thereto) then the Aurora Parties are not released from any Excess

Transfer Amount (as defined) and Additional Amount, relating thereto.

         11.      For the reasons set forth herein, the Court should approve the Stipulation of

Settlement pursuant to Rule 9019.
                                           Basis for Relief

         12.      Bankruptcy Rule 9019(a) provides, in relevant part, that “after notice and a

hearing, the court may approve a compromise and settlement.” Settlements and compromises

are a “normal part of the process of reorganization,” and are encouraged and favored by

bankruptcy courts. Protective Comm. for Independent Stockholders for TMT Trailer Ferry v.

Anderson, 390 U.S. 414, 424 (1968); In re Martin, 91 F 3rd 389, 392 (3rd Cir. 1996)                A
                                                   4
108773.0209101 NYC 436337v1
12-01879-shl        Doc 305    Filed 03/04/20 Entered 03/04/20 15:57:19           Main Document
                                            Pg 5 of 29



“settlement need not be the best that the debtor could have obtained” to be approved under

Bankruptcy Rule 9019(a). In re Adelphia Communications Corp., 327 B.R. 143, 159 (Bankr.

S.D.N.Y. 2005). In making its determination, the Court should not substitute its own judgment

for that of the Trustee. See In re Neshaminy Office Building Associates, 62 B.R. 798, 803

(Bankr. E.D. Pa. 1986); see also In re Ashford Hotels Ltd., 226 B.R. 797, 802 (Bankr. S.D.N.Y.

1998). The bankruptcy court’s inquiry is whether the settlement lies above “the lowest point in

the range of reasonableness.” Casoff v. Rodman (In re W.T. Grant Co.), 699 F.2d 599, 608 (2d

Cir.), cert. denied, 464 U.S. 822 (1983). “In doing so, the court is permitted to rely upon

‘opinions of the trustee, the parties, and their attorneys.’” In re Adelphia Communications Corp.,

327 B.R. at 159 (quoting Official Comm. of Unsecured Creditors of Int’l Distrib. Ctrs., Inc. v.

James Talcott, Inc. (In re Int’l Distrib. Ctrs., Inc.), 103 B.R. 420, 423 (S.D.N.Y. 1989)); see also

Vaughn v. Drexel Burnham Lambert Group, Inc. (In re Drexel Burnham Lambert Group, Inc.),

134 B.R. 499, 505 (Bankr. S.D.N.Y. 1991).

         13.      The Stipulation of Settlement represents a fair and reasonable settlement under

the circumstances and is the product of substantial arm’s-length and good faith negotiation

between the Trustee and the Aurora Parties.          The Trustee believes that the Stipulation of

Settlement falls within the acceptable range of reasonableness under the circumstances. The

Trustee has engaged, and continues to engage, in settlement discussion with other defendants and

potential defendants. The Trustee anticipates that further settlements in this action will be

brought before this Court for approval. For the reasons set forth above, Trustee respectfully

submits and requests that the Court should approve the Stipulation of Settlement pursuant to

Bankruptcy Rule 9019.




                                                 5
108773.0209101 NYC 436337v1
12-01879-shl        Doc 305     Filed 03/04/20 Entered 03/04/20 15:57:19            Main Document
                                             Pg 6 of 29



                                                Notice

         14.      Notice of this 9019 Motion has been provided to all parties that have filed a notice

of appearance or have requested ECF service in this case.

         WHEREFORE, based on the foregoing, the Trustee respectfully requests that the

Stipulation of Settlement be approved.

Dated: March 4, 2020
                                                       Respectfully submitted,

                                                       /s/ William T. Reid, IV
                                                       William T. Reid, IV
                                                       Joshua J. Bruckerhoff (pro hac vice)
                                                       Gregory S. Schwegmann
                                                       REID COLLINS & TSAI LLP
                                                       810 Seventh Avenue, Suite 410
                                                       New York, NY 10019
                                                       Tel: 213.344.5200
                                                       wreid@rctlegal.com
                                                       jbruckerhoff@rctlegal.com
                                                       gschwegmann@rctlegal.com


                                                       Attorneys for Plaintiff
                                                       Mark Holliday, the Liquidating
                                                       Trustee of the BosGen Liquidating Trust




                                                   6
108773.0209101 NYC 436337v1
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                      Pg 7 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                      Pg 8 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                      Pg 9 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 10 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 11 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 12 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 13 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 14 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 15 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 16 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 17 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 18 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 19 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 20 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 21 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 22 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 23 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 24 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 25 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 26 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 27 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 28 of 29
12-01879-shl   Doc 305   Filed 03/04/20 Entered 03/04/20 15:57:19   Main Document
                                     Pg 29 of 29
